Citation Nr: 0118280	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  93-07 120	)	DATE
	)
	)
                            
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION


The veteran served on active duty in the Army Air Force from 
March 1941 to November 1945.  His military occupational 
specialty is listed as flight engineer and he was a member of 
a bombardment squadron.  His awards and decorations include 
the Air Medal and the Asiatic Pacific Theater Campaign 
Ribbon.  

In January 1989, the Department of Veterans' Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denied the 
veteran entitlement to service connection for the residuals 
of an injury to the cervical spine.  The RO confirmed its 
decision in October 1991 and December 1992.  The veteran 
appealed to the Board of Veterans' Appeals (Board).  The 
Board issued a decision in February 1995, concluding that 
residuals of an injury of the cervical spine were not 
incurred in or aggravated by military service.  The veteran 
appealed to the United States Court of Veterans Appeals 
(known as the United States Court of Appeals for Veterans 
Claims since March 1, 1999) (Court).  

In a memorandum decision dated in January 1997, the Court 
vacated the Board's February 1995 decision and remanded the 
case to the Board for certain additional actions.  The Court 
entered judgment in February 1997 and the case was returned 
to the Board.  

In September 1997, in compliance with the Court's directives, 
the Board remanded the case to the RO for further 
development, including adjudicative action on the claims for 
service connection for a hairline fracture of the skull, 
hypertension, and dizziness/loss of balance.  In May 1998, 
the RO again denied service connection for residuals of an 
injury to the veteran's cervical spine.  The same decision 
also denied service connection for a hairline fracture of the 
skull, for hypertension, and for dizziness/loss of balance.  
In May 1998, the veteran was sent a Supplemental Statement of 
the Case which pertained solely to the issue of service 
connection for residuals of a cervical spine injury, and 
cover letter informing him of his appellate rights.  Enclosed 
with a separate notification letter to the veteran, dated in 
June 1998, was a copy of the RO's May 1998 decision.  In July 
1998, the RO received the veteran's written response to its 
May 1998 decision and the case was returned to the Board.  

Because of noncompliance with the directives of its September 
1997 remand, the Board again remanded the case in October 
1998.  In that remand, the Board liberally construed the 
veteran's July 1998 written response to the RO's May 1998 
decision as a Notice of Disagreement as to the issues of 
service connection for a hairline skull fracture, 
hypertension, and dizziness/loss of balance.  In its remand, 
the Board instructed the RO to issue to the veteran and his 
representative a Statement of the Case on those issues and, 
advised the veteran and his representative that if they 
wished to obtain appellate review of those issues, a timely 
Substantive Appeal must be filed.  A Statement of the Case, 
with a cover letter informing the veteran of his appellate 
rights, was sent in November 1998 to the veteran and his 
representative.  However, the claims file does not contain 
any Substantive Appeal on the issues of service connection 
for a hairline skull fracture, for hypertension, or for 
dizziness/loss of balance.  Thus, the claims file has been 
returned to the Board for further appellate consideration of 
the sole issue for which a timely appeal has been perfected. 


FINDINGS OF FACT

1.  VA's duties to notify the veteran of information and 
evidence necessary to substantiate the claim, and to assist 
him in developing all evidence pertinent to the claim have 
been met.  

2.  While service records and satisfactory lay evidence 
indicate that the veteran suffered a head injury during an 
in-service crash landing in 1945, his assertions that he 
suffered an injury to the cervical spine during service, and 
that he has since suffered symptoms associated with such 
injury, are not established by objective or satisfactory lay 
evidence.  

3.  The preponderance of the competent medical evidence 
establishes that the veteran does not have a current cervical 
spine disability, to include cervical spondylosis (first 
shown many years after the veteran was separated from 
military service), or any post-surgical residuals thereof, as 
a result of any in-service injury or disease (to include any 
head injury sustained therein).  


CONCLUSION OF LAW

Residuals of an injury of the cervical spine were not 
incurred in or aggravated by military service.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2000


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records show that, in June 
1945, the veteran was transferred from the 204th General 
Hospital in Guam to the General Hospital at Oahu, upon the 
recommendation of the flight surgeon.  The veteran was 
treated for defective hearing, perceptive in nature, due to 
exposure to loud noises during his service in Army Air Force, 
and for tinnitus aurium, moderate, on the right, and 
secondary to his defective hearing.  In a clinical report, 
the veteran's flight surgeon stated that he had observed the 
veteran since August 1944.  His comments were limited to the 
veteran's loss of hearing and he recommended that the veteran 
be relieved from duties involving flying, and favorably 
considered his discharge from service due to his hearing 
loss.  A report of separation examination, dated in November 
1945, shows that the veteran was hospitalized for one month; 
however, the report does indicate the reason for the 
hospitalization.  No musculoskeletal defects were noted at 
the time of the examination.  The veteran's service medical 
records do not contain specific reference to any injury of 
the cervical spine.

The claims file contains a copy of an August 1945 report 
showing that on April 13, 1945, a B-29 aircraft, piloted by 
Airplane Commander [redacted], 1st. Lt., Air Corps, 
93rd Bombardment Squadron, sustained major battle damage 
while making an emergency landing at Iwo Jima.  The report 
does not mention injuries sustained by the crew.

The veteran first applied for VA pension or compensation in 
November 1945.  At that time, he claimed that he was 
hospitalized for one month at the 204th General Hospital at 
Guam in July 1945 for tinnitus.  He also reported that he had 
been hospitalized for influenza for five weeks in April 1941.  
He did not report treatment for injuries to his head or 
cervical spine.

VA examined the veteran on multiple occasions following his 
discharge from service.  Examination reports, dated in June 
1946, November 1948, December 1949, April 1957, and July 1959 
reveal no complaints or findings referable to any injury of 
the cervical spine or residuals thereof.  

In April 1988, the veteran filed a claim for service 
connection for residuals of an injury of the cervical spine.  
He reported that he had been flying in a B-29 when his plane 
was attacked; several engines were knocked out and the plane 
was forced to land during the battle of Iwo Jima.  He related 
that, as the plane landed, it hit a truck on the landing 
strip.  The veteran claims that he was struck on the head by 
one of two large coffee/water jugs that supplied the eleven 
man flight crew with sufficient drink for sixteen hour 
missions and that, in 1967, he began to experience numbness 
in his left leg.  A ruptured disc in the neck was diagnosed 
and eventually required surgery.  

In support of his claim, the veteran submitted copies of 
private medical records dated from May 1967 to April 1969.  
The records include a summary of hospitalization, an 
operative report, a pathology report, outpatient treatment 
notes, and X-ray reports. In a hospital note dated in May 
1967, it was reported that the veteran was seen for 
complaints of numbness in his fingers and arms, coldness in 
his left arm and leg, and hypersensitivity to pain in his 
right thigh.  The veteran claimed that the onset of the 
described symptoms began in September 1965 after hanging a 
bird feeder.  A separate report, dated in July 1967, shows 
that the veteran said his symptoms began after throwing a 
rock.  In a third report, also dated in July 1967, it was 
reported that the veteran began to experience the described 
symptoms after he turned his neck while throwing a barrel of 
sugar.  It was also reported that, in November 1966, the 
veteran had sustained a whiplash injury in an automobile 
accident.  He underwent the removal of the disc at C5- 6 
level with anterior fusion in July 1967 for a diagnoses of 
cervical spondylosis and a ruptured disc with spinal cord 
compression at C5-6.  In a report of neurological 
examination, dated in April 1969, the previous surgery was 
noted.  The veteran stated that he had experienced 
considerable improvement since his operation and further 
stated that his neck felt perfectly normal.

The VA examined the veteran in December 1988.  At that time, 
he reported that he had been involved in an airplane crash in 
1945 and that, during the accident, a flying object struck 
his head.  He related that he began to experience a hearing 
loss and tinnitus following this accident and that, 
subsequently, he began to notice some weakness and disability 
in the lower extremities, which were eventually diagnosed as 
being secondary to cervical disc destruction.  In 1967, he 
had had surgery for cervical disc joint, which fused two of 
the cervical discs.  Following examination, the impressions 
included residual of trauma as described, residuals of 
cervical disc surgery as described, and a neurological 
deficit involving the right lower extremity, possibly due to 
cerebral insult.  The examiner noted that it was difficult to 
correlate the finding in the right lower extremity with any 
injury to the cervical disc as described.

In support of his claim, the veteran testified before a 
hearing officer at the RO in March 1992.  He related how he 
was aboard a B-29 when it was attacked, caught on fire, and 
forced to land at Iwo Jima.  He also described how he was 
thrown against the right side of the aircraft and how he was 
struck on the head by a huge coffee jug.  He reported that he 
had trouble with his hearing after the accident and did not 
feel comfortable participating in strenuous physical 
activities.  He stated that the neurological symptoms came on 
very slowly and that he saw doctors in the 1950's for his 
complaints.  He also reported that in 1966 he was involved in 
a minor automobile accident that did not produce any new 
symptoms referable to his neck.  

The veteran has submitted several statements in support of 
his claim from men who served with him.  In a statement from 
[redacted], received at the RO in October 1991, he indicated 
that the veteran had been struck on the head by a Thermos 
jug.  In an October 1992 statement from [redacted], he 
indicated that during the crash, a piece of equipment hit the 
veteran on the head, knocking him out.  In an October 1992 
statement from [redacted], he reported that the crew was 
severely tossed about during the landing of the B-29 and that 
the veteran did not rejoin the crew as he had been injured.  
In a statement of October 1992, [redacted] reported that the 
veteran was unconscious for a period of time after the crash 
landing at Iwo Jima because he had been struck on the back of 
the head by some object.  In a statement dated in September 
1992, [redacted] gave essentially the same account.  [redacted]
[redacted] submitted a statement dated in October 1992 in 
which he reported the events leading up to and following the 
airplane crash in April 1945, but did not relate any specific 
injury to the veteran.  In an October 1992 statement, [redacted]
[redacted] reported that the veteran was hit on the head by a 
bottle in the crash, was hospitalized, and did not return to 
the crew.  In statements dated in September 1992, [redacted]
[redacted] stated that he flew with the veteran in service, but 
was in a different part of the plane when the crash occurred 
and he had no personal knowledge of what happened to the 
veteran; [redacted] reported that a Thermos bottle hit the 
veteran on the head, knocking him unconscious.  

In a statement from R. E. Ober, M.D., dated in March 1992, he 
related that he had been the veteran's physician from 1955 to 
1967.  He reported that he had treated the veteran for 
complaints of "coldness" in his left leg during that time 
period.  He indicated that the veteran's complaints were 
associated with a circulatory problem, possibly Raynaud's 
disease.  He also noted that the veteran had given a history 
of having been injured in April 1945 in an airplane crash.  

Private treatment records show that a bone scan was performed 
on the veteran in December 1988.  It revealed, among other 
things not currently at issue, that there was increased 
activity in the right parietal region of the skull and 
cervical spine compatible with pervious trauma.  

The veteran underwent another private bone scan in December 
1993.  It revealed that increased activity within the lower 
cervical spine was more pronounced than it was on the study 
from 1988.  The opinion was that the change might be 
secondary to degenerative disease; however, a fracture or 
neoplastic involvement could not be excluded.  

In a January 1994 statement, W. Daugherty, M.D., related that 
the veteran's condition was quite characteristic of a very 
chronic cervical myelopathy that was probably related to 
degenerative joint disease and disc disease.  He further 
related that the veteran's history dated back at least 
twenty-five years.  An MRI of the cervical spine was 
suggested.  The report of the January 1994 MRI revealed 
moderate to severe central spinal stenosis at the C4-5 level, 
secondary to a posterior osteophytic ridge at the bulge of 
the annulus fibrosus and moderate bilateral foraminal 
stenosis at that level secondary to uncovertebral 
osteophytes; moderate bilateral foraminal stenosis at the C5-
6 and C6-7 levels; and status post anterior cervical fusion 
of C5 and C6.  

In a statement from A. Day, M.D., a neurologist at the 
University of Florida, he noted that the veteran's MRI showed 
a fused C5-6 space, a significant cervical stenosis at C4-5 
secondary to spondylosis, and a mild disc bulge at C6-7.  He 
recommended the veteran undergo an anterior cervical 
diskectomy and fusion, which was performed in March 1994.  

In an April 1997 special report authored by Dr. Daugherty, he 
related that the veteran had discussed his pending disability 
determination relative to an airplane accident, which 
occurred during World War II in 1945-specifically, whether 
the airplane accident could have been causally related to his 
subsequent cervical spondylosis requiring initial disc 
surgery in 1967.  The veteran related his history to the 
physician, which included a description of the 1945 airplane 
incident and the injuries he sustained therefrom; that he was 
relatively free of symptoms until "sometime in the late 
1950's" consisting of a cold sensation of this left foot 
and, a few years later, some numbness over the anterior 
surface of the thigh; and that he had been evaluated in 1967 
for his complaints and found to have significant cervical 
spondylosis with a C5-6 disc protrusion, which was surgically 
treated.  The veteran also reported that a minor motor 
vehicle accident took place in 1967, well after the onset of 
his preoperative symptoms.  At that time, it was a very minor 
scrape and he did not perceive any neck pain and he did not 
have any distinct known neck injury per se.  Based on the 
medical history as related by the veteran, Dr. Daugherty 
offered that it is possible that the airplane accident with 
the initial shock-like sensations into both arms did 
represent a significant neck injury.  He further related that 
it was quite clear from the veteran's medical record and his 
history that he had symptoms years prior to the minor motor 
vehicle accident in 1967; therefore, that accident could not 
have caused his lower extremity symptoms.  In summation, Dr. 
Daugherty noted that in analysis of the situation, he was 
very significantly limited because of the long historical 
timeline and lack of precise medical records from the 1945 
incident and, since he did not have the report of the 1967 
myelogram, he was not able to review it.  In this situation, 
the physician opined that the causality of the veteran's 
cervical spondylosis demonstrated in 1967 is indeterminate 
and he could not, at that time, to a reasonable degree of 
medical probability, state that the cervical spondylosis was 
directly causally related to the 1945 airplane crash, 
although this was a possibility.  

The report of the veteran's February 1998 VA examination 
reflects a detailed and lengthy history medical history, and 
current findings pertaining to the veteran's cervical spine .  
In essence, the examiner found that the veteran had a normal 
neurological examination without a focal deficit.  There was 
no clinical evidence of myelopathy or radiculopathy.  The 
examiner noted that the veteran may have had cervical 
spondylosis, but that it had been corrected surgically.  

In an addendum to the veteran's February 1998 VA examination, 
the examining physician wrote in April 1998 that, after he 
had reviewed the veteran's history, claims file, the report 
of his own neurological examination of the veteran, and doing 
research of the medical literature, it was his opinion that 
it is extremely unlikely the veteran's cervical spondylosis 
is related to the head injury he sustained in an airplane 
crash during World War II.  

The veteran's October 1998 VA outpatient treatment report 
indicates he was examined and found to have internal rotation 
of the left lower extremity with a scissors gait and some 
features of spastic gait, ankle clonus and increased tone of 
the lower limbs.  The etiology given was most likely a 
cervical spondylosis or Forester's disease, also known as 
cervical spondylosis or diffuse idiopathic spondylitic 
hyperostosis.  

The veteran underwent VA examination in September 1999.  The 
examining neurologist noted he had reviewed the claims file.  
The report of the examination notes a history of events, to 
include a recount of the 1945 airplane crash, that the 
veteran was struck by a heavy canister on the right side of 
his head in the crash, the development of neurologic symptoms 
and subsequent surgeries.  Following the examination, the 
neurologist offered his opinion that the veteran has residual 
neurologic defects secondary to cervical spinal stenosis.  It 
was also his opinion that the veteran's condition was brought 
on by the accident as described, which occurred during the 
crash landing of his aircraft.  

In November 1999, the RO requested that the VA neurologist 
who had previously examined the veteran review all evidence 
of record and provide an addendum to his September 1999 
report setting forth the complete rationale for his opinion.  
In response, the physician reviewed the record, and 
referenced an August 5, 1988 Statement of Representative in 
Appealed Case, which indicated that between March 1941 and 
November 1954, the veteran sustained an injury to his 
cervical spine while involved in an airplane crash, followed 
by problems with his neck.  While the physician noted that he 
was unable to find in the veteran's chart any specific 
references to the injury by the veteran, he noted his belief 
that the statement was rather clear.  Based on the statement, 
Dr. Levine again expressed that it was his opinion that the 
veteran did injury his neck at the time of the crash and that 
it was the precipitating cause of the eventual surgery that 
was performed on his neck.  

In March 2000, the RO pointed out to the VA neurologist that 
his opinion appeared to be based on a statement submitted by 
the veteran's representative in support of the veteran's 
claim, which was not supported by the facts in the case.  The 
RO requested that the neurologist provide an opinion based on 
the evidence, not on the veteran's reported history, and to 
provide complete rationale for his opinion.  

In May 2000, the VA neurologist submitted an additional 
statement indicating that he had reviewed his previous 
remarks and examination results.  He noted that it was true 
that there is no mention in the veteran's medical records, 
including his discharge summary from service, of the veteran 
having a neck problem.  He further noted that he had record 
in his earlier statement the history reported by the veteran 
and his representative in support of the claim.  On the basis 
of his thorough review of the claims file, the physician 
rescinded his earlier opinions and concluded that the 
veteran's neck problems are not related to his military 
service.  

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim in appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
the claim to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the November 1991 Statement of the Case 
(SOC), July 1992 Supplemental Statement of the Case (SSOC), 
and December 1992, May 1998, March 1999 and June 2000 SSOC's 
issued during the pendency of the appeal, the veteran and his 
attorney have been advised of the laws and regulations 
governing the claim, and been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  The RO has  made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran; in fact, it appears that all evidence identified 
by the veteran as relative to this claim has been obtained 
and associated with the claims folder.  Moreover, the veteran 
has undergone numerous medical examinations in connection 
with the claim on appeal.  Furthermore, the veteran has had 
the opportunity to testify at his March 1992 personal hearing 
that was held at the RO, and there is no indication that 
there is additional, existing evidence outstanding that is 
necessary for adjudication of the issue on appeal.  Hence, 
adjudication of this appeal, without remand to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Hence, the claim is ready to be 
considered on the merits.  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was, in fact, 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In both correspondence and by personal testimony, the veteran 
has contended that he sustained a neck injury in an airplane 
crash while he was in the military service during World War 
I; that he was hospitalized following the injury; and since 
that time, he has experienced neck problems and has had to 
undergo multiple cervical spine surgeries.  

Following a careful review of the entire record in light of 
the applicable legal authority, however, and for the reasons 
set forth below, the Board must conclude that the veteran's 
claim for service connection for residuals of a cervical 
spine injury is not supported by persuasive evidence.  

As indicated above, the claims file includes objective 
evidence that, on April 13, 1945, a B-29 aircraft, piloted by 
Airplane Commander [redacted], 1st. Lt., Air Corps, 
93rd Bombardment Squadron, sustained major battle damage 
while making an emergency landing at Iwo Jima.  The report 
does not mention injuries sustained by the crew, or identify 
the veteran as one of the crewmembers.  However, the veteran 
has asserted and has submitted lay statements from former 
service comrades to the effect that he was on the plane, and 
that he was hit on the head by one of two large coffee/water 
jugs, that supplied the eleven man crew with sufficient drink 
for sixteen hour missions, in an airplane crash landing in 
April 1945.  There is also lay and medical evidence 
indicating that he subsequently was hospitalized.  

While the evidence summarized above does not objectively 
establish any facts pertinent to resolution of the current 
issue, the Board notes that the veteran's military records 
confirm that he served in the Army Air Force during World War 
II; that his military occupational specialty was flight 
engineer; that he was a member of a bombardment squadron; and 
that his awards and decorations include the Air Medal and the 
Asiatic Pacific Theater Campaign Ribbon.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

As a combat veteran, the provisions of 38 U.S.C.A. § 1154(b) 
may be considered in connection with the veteran's instant 
claim for service connection.  The Board emphasizes, however, 
that the question as to the relationship between a current 
disability and service is a question of fact, and that a 
claimant must meet his evidentiary burden in establishing 
service connection.  Nonetheless, section 1154(b) does 
considerably lighten the evidentiary burden of a veteran who 
seeks benefits for an allegedly service-connected disease or 
injury and who alleges that the disease or injury was 
incurred in, or aggravated by combat service.  See Collette 
v. Brown, 82 F.3d 389 (Fed Cir. 1996); Jensen v. Brown, 19 
F.3d 1413 (Fed. Cir. 1994).  

Section 1154(b) sets forth a three-step, sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  As the 
first step, it must be determined whether the veteran has 
proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease."  As 
the second step, it must be determined whether the proffered 
evidence is "consistent with the circumstances, conditions, 
or hardships of such service."  If these two inquiries are 
met, the Secretary "shall accept" the veteran's evidence as 
"sufficient proof of service-connection," even if no 
official record of such incurrence exists.  Thus, as the 
third step in the analysis, it must be determined whether the 
government has met its burden of rebutting the presumption of 
service-connection by "clear and convincing evidence to the 
contrary."  "Satisfactory evidence" in Section 1154(b) 
means "credible evidence."  See Collette, 82 F.3d at 393; 
see also Caluza v. Brown, 7 Vet. App. 498, 510 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Considering record as a whole, to include service records and 
the lay statements submitted by the veteran, in light of the 
provisions of 38 U.S.C.A. § 1154(b), the Board finds that 
there is credible evidence suggesting that the veteran was on 
the airplane that experienced a crash landing in April 1945, 
and that he was then hit in the head by a large object, 
described by him as a coffee/water jug.  As indicated above, 
service records establish that such a crash landing occurred.  
Furthermore, the records includes lay statements from former 
service comrades to the effect that he was involved in the 
crash landing, and that he suffered a head injury during that 
incident.  The veteran's service medical records show that he 
was hospitalized following the crash landing.  In June 1945, 
he was transferred to another hospital upon the 
recommendation of the flight surgeon, where he was treated 
for defective hearing due to exposure to loud noises and for 
tinnitus aurium, secondary to his defective hearing.  Given 
the veteran's occupational specialty, and combat duties, his 
involvement in the crash, the lack of specific medical 
evidence of head injury appears consistent with the 
circumstances, conditions, and hardships of the veteran's 
military service.  

Significantly, however, the Board finds that there is no 
objective evidence, or satisfactory lay evidence within the 
meaning of 38 U.S.C.A. § 1154(b), to establish that the 
veteran suffered a cervical spine injury during the 1945 
crash landing or at any other time during service.  While the 
veteran has asserted experiencing such an injury in 
connection with his claim for monetary benefits, there is no 
other contemporaneous or other evidence of record that 
supports, or even tends to support, this assertion.  The 
veteran's assertions that he has experienced cervical spine 
symptoms since service also appears to be contradicted by 
objective and other evidence of record.

Interestingly, none of the lay statements that the veteran, 
himself, submitted in support of the veteran's claim mention 
any neck or cervical spine injury during the 1945 crash 
landing or otherwise.  Moreover, neither the service medical 
records, to include the reference to a nonspecific 
hospitalization, the veteran's application for VA 
compensation or pension made in 1945, nor private and VA 
medical records through 1988, demonstrate that the veteran 
complained of, or was treated for, a cervical injury 
occurring in service; notwithstanding the veteran's 
assertions to the contrary, the Board is satisfied that all 
available service medical records and early post-service 
private treatment records have been associated with the 
record.  

It is interesting to note that, based upon the in-service 
findings, noted above, and, apparently, the veteran's 
continuing complaints and evidence of current disability, the 
veteran was awarded service connection hearing loss and 
tinnitus as early as November 1947.  It is not unreasonable 
to presume that, had the veteran, in fact, suffered an in-
service cervical spine injury and had, as now he asserts, 
continuing problems, he would have complained about such 
problems it or at least mentioned the in-service injury by 
history at the time examined prior to discharge, on his 
subsequent application for VA pension or compensation, or 
during any of the multiple VA examinations performed prior to 
1988.  

However, the earliest notation of any possible complaints 
related to cervical spine problems are reflected in private 
medical records indicating that, in 1967, the veteran 
presented with a two-year history of complaints relating to 
numbness in his fingers and arms, coldness in his left arm 
and leg, and hypersensitivity to pain in his right thigh, for 
which he had recently been seen.  It was then indicated that 
he had had those symptoms since September 1965, and that he 
had noted the onset of his complaints after hanging a bird 
feeder.  He had bent back to fling a rock and felt two 
electric shocks running up his arms.  The contemporaneous 
medical reports also note that the veteran had been involved 
in an automobile accident in 1966, sustaining a whiplash 
injury.  Given this history, the veteran underwent myelogram, 
which revealed a defect across the middle of C5-6, and he 
underwent disc removal with anterior cervical fusion in 1967.  
These records reflect not indication whatsoever that an 
airplane crash landing in April 1945 was reported as a 
possible source of the veteran's spinal cord compression at 
C5-6.  Furthermore, up until this time, there is no mention 
anywhere of the veteran either ever having been in an 
airplane crash in 1945 or of him sustaining any injury to his 
cervical spine during the crash landing.  In fact, no mention 
of the 1945 crash landing is shown in the record, or any 
residuals of cervical spine injury alleged, until 1988.  

Under these circumstances, then, the Board must conclude that 
there is no objective evidence to establish or even suggest 
that the veteran, in fact, injured his cervical spine in 
service.  Moreover, as the assertions of a cervical spine 
injury in service (and continuing symptoms) advanced in 
connection with the current claim are not deemed credible, 
the Board finds that there is likewise no satisfactory lay 
evidence to establish the occurrence of such an in-service 
spine injury, within the meaning of 38 U.S.C.A. § 1154(b).  
It follows that any medical opinion based upon the veteran's 
reported history of an in-service cervical spine injury 
would, essentially, be lacking in probative value as based 
upon an unsubstantiated medical history.  

In this case, the Board finds that in reviewing all of the 
medical opinions pertaining to the etiology of the veteran's 
post-service cervical spine problems, preponderance of the 
competent medical evidence of record establishes that the 
veteran does not have a current cervical spine disability, to 
include cervical spondylosis (first shown many years after 
the veteran was separated from military service), or any 
residuals thereof, as a result of any in-service injury or 
disease (to include a head injury).  

In this regard, the Board notes that Dr. Ober indicated that 
he had treated the veteran between 1955 and 1967.  He stated 
that the veteran's complaints were initially associated with 
a circulatory problem, possibly Raynaud's disease, and that a 
diagnosis of spinal cord damage was eventually made in 1967 
after the veteran complained of additional symptoms.  The 
Board points out, however, that Dr. Ober has admitted that 
his statement was based on his own recollection, since his 
contemporaneous clinical records had been destroyed; thus, 
any statement by him is of limited probative value.  More 
significantly, his statement does not include any specific 
opinion that the veteran's problems were in any way related 
to service. 

In the only opinion of record that, in its entirety, can 
reasonably be construed as providing some support for the 
veteran's claim, in an April 1997 special report, Dr. 
Dougherty indicated that a relationship between the veteran's 
cervical spine condition and airplane crash is possible.  He 
offered that it was possible that the airplane accident with 
initial shock-like sensation represented a significant neck 
injury.  The physician also noted, however, that because of 
the long period between the crash and current medical 
evaluation and the lack of precise medical records from the 
time of the 1945 crash, the causality of the veteran's 
cervical spondylosis in 1967 was indeterminate.  In addition 
to the fact that this opinion clearly is based upon the 
veteran's unsubstantiated history of a significant in-service 
neck injury, the opinion is also speculative, at best.  

By contrast, after review of the veteran's history, his 
records, personal examination of the veteran in February 
1998, and research of the medical literature, a VA physician 
opined that it was extremely unlikely that the veteran's 
cervical spondylosis was related to the head injury the 
veteran sustained in an airplane crash during World War II. 

Likewise, the VA neurologist who initially examined the 
veteran in September 1999, ultimately entered an opinion that 
militates against the veteran's claim.  While that examiner 
initially offered an opinion, based upon the veteran's 
unsubstantiated history that he injured his neck in service, 
that a cervical spine disorder was related to the 1945, he 
ultimately conceded that, after review of the record, that 
there was no documentation to support the claim, other than 
the veteran and his representative's statements.  The 
physician rescinded his previous opinion and indicated that 
the problems the veteran was having with his neck were not 
related to service.  

The Court has offered guidance on the assessment of the 
probative value of medical opinion evidence.  The Court has 
instructed that it should be based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  See Harder v. Brown, 5 
Vet. App. 183, 188 (1993); Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Although an examiner can render a 
current diagnosis based on an examination of the veteran, 
without a thorough review of the record, the examiner's 
opinion regarding the etiology of the diagnosed condition can 
be no better than the facts alleged by the veteran.  See 
generally, Guimond v. Brown, 6 Vet. App. 69 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  Further 
the Board is charged with the duty to assess the credibility 
and weight given to evidence.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

In this case, the Board has given great weight to the well 
reasoned medical opinions of record that were based both on 
the physicians' review of the veteran's documented medical 
history and physical examinations of him.  See Harder, 5 Vet. 
App. at 188; Guerrieri, 4 Vet. App. at 470-71.  The Board 
thus finds that the opinions of the VA physicians who 
examined the veteran in February 1998 and September 1999, 
following examination and careful review of his established 
medical history, are more probative of the question of 
whether the veteran's cervical spine problems are related to 
his active military service.  Significantly, however, both 
physicians ultimately offered opinions that militate against 
the veteran's claim.  

The Board does not doubt the sincerity of the veteran's 
belief that his cervical spine problems (and subsequent post-
surgical residuals thereof) are related to the 1945 airplane 
crash landing.  Nevertheless, in the absence of persuasive 
evidence linking his post-service cervical spine disability 
and residuals thereof to service, his claim must fail.  It is 
undisputed that the veteran, his former service comrades, and 
his representative are each competent to offer evidence as to 
facts within his personal knowledge, such as the occurrence 
of an in-service head injury, and the veteran's symptoms.  
However, as a lay person without the appropriate medical 
training or expertise, none is competent to render an opinion 
on a medical matter, such as, in this case, the etiology of a 
disability.  See Anderson v. West, 12 Vet. App. 491, 496 
(1999); Jones v. Brown, 7 Vet. App. 134, 137-38 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  A 
claim must be supported by evidence and sound medical 
principles, not just assertions.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  As indicated above, however, in 
this case, the most probative medical evidence of record 
weighs against the veteran's claim. 

In light of the foregoing, the Board must conclude that the 
claim for residuals of an alleged cervical spine injury 
during service, to include cervical spondylosis (first shown 
years after service) and the post-surgical residuals thereof, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Service connection for residuals of a cervical spine injury 
is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

